Exhibit 10.1

 

MAXAR TECHNOLOGIES INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) between Daniel
L. Jablonsky (“Executive”) and Maxar Technologies Inc. (together with any
successor thereto, the “Company”, and together with Executive, the “Parties”) is
entered into effective as of March 27, 2020 (the “Effective Date”).  This
Agreement supersedes in its entirety that certain Employment Agreement by and
between Executive and the Company dated as of January 13, 2019 (the “Prior
Agreement”).

Recitals

A.   The Company desires to assure itself of the continued services of Executive
by engaging Executive to perform services as an employee of the Company under
the terms of this Agreement; and

B.    Executive desires to provide continued services to the Company on the
terms provided in this Agreement; and

C.   The Parties desire to execute this Agreement to supersede in its entirety
the Prior Agreement and to reflect certain changes to the terms and conditions
of Executive’s employment effective as of the Effective Date.

Agreement

In consideration of the foregoing and the covenants and agreements set forth
below, the Parties agree as follows:

1.      EMPLOYMENT.

(a)    General.  The Company shall employ Executive upon the terms and
conditions provided herein effective as of the Effective Date.

(b)    Position and Duties.  Effective on the Effective Date, Executive: (i)
shall continue to serve as the Company’s President and Chief Executive Officer,
with responsibilities, duties, and authority usual and customary for such
position, subject to direction by the Company’s Board of Directors (the
“Board”); (ii) shall continue to report solely and directly to the Board; and
(iii) agrees to observe and comply with all written policies and rules of the
Company, as adopted by the Company from time to time. As of the Effective Date,
Executive shall continue to serve as a member of the Board. At the Company’s
request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other capacities in addition to the foregoing as the Company
shall designate, provided that such additional capacities are consistent with
Executive’s position as the Company’s President and Chief Executive Officer.  If
Executive serves





1




in any one or more of such additional capacities, Executive’s compensation shall
not automatically be increased on account of such additional service beyond that
specified in this Agreement; provided, that, the Company shall indemnify
Executive and provide Executive with directors’ and officers’ liability
insurance for any such additional service on the same basis as provided for
Executive’s service on behalf on behalf of the Company.

(c)    Performance of Executive’s Duties.  During Executive’s employment with
the Company, and except for periods of illness, vacation, disability, or
reasonable leaves of absence or as discussed in Section 1(e), Executive shall
devote substantially all of Executive’s working time and attention to the
business and affairs of the Company pursuant to the general direction of the
Board.  The rights of Executive under this Agreement shall not be affected by
any change in the title, duties, or capacity of Executive during Executive’s
employment with the Company.

(d)    Principal Office. Executive will work principally at the Company’s
headquarters located in Westminster, Colorado.

(e)   Exclusivity  Nothing in this Agreement prevents Executive from engaging in
additional activities in connection with personal investments and charitable and
community affairs. Executive may also serve as a member of the board of
directors or board of advisors of one other organization provided (i) such
organization is not a competitor of the Company; (ii) Executive receives prior
written approval from the Board, which approval shall not be unreasonably
withheld; and (iii) such activities do not individually or in the aggregate
interfere with the performance of Executive’s duties under this Agreement,
violate the terms of that certain Confidentiality Agreement (as defined below)
or otherwise violate the Company’s standards of conduct then in effect, or raise
a conflict under the Company’s conflict of interest policies.

2.      TERM.  The term under this Agreement (the “Term”) shall commence on the
Effective Date and shall end on the date this Agreement is terminated.

3.      COMPENSATION AND RELATED MATTERS.

(a)    Base Salary.  As of January 13, 2019, Executive’s base salary was set at
the rate of $700,000 per year (as may be adjusted from time to time, the “Base
Salary”), subject to withholdings and deductions, shall be paid to Executive in
accordance with the customary payroll practices and procedures of the
Company.  Executive’s Base Salary shall be reviewed by the Board and/or the
Compensation Committee of the Board at least annually.

(b)    Annual Bonus.  During the Term, Executive shall be eligible to receive an
annual performance bonus (the “Annual Bonus”) targeted at 100% of Executive’s
Base Salary, on such terms and conditions determined by the Board and/or the
Compensation Committee of the Board.  The actual amount of any Annual Bonus (if
any) will be determined in the discretion of the Board and/or the Compensation
Committee of the Board and, except as specifically otherwise provided under
Section 6, will be (a) subject





2




to achievement of any applicable bonus objectives and/or conditions determined
by the Board and/or the Compensation Committee of the Board, (b) subject to
Executive’s continued employment with the Company through the date of approval
of the bonus amount by the Board and/or the Compensation Committee of the Board,
and (c) payable to Executive during the year following the end of the applicable
calendar year at the same time as annual bonuses for other Company executives
are generally paid, but in no event later than March 15th of the year following
the year to which such Annual Bonus relates. 

(c)    Benefits; Indemnification and Insurance.  During the Term, Executive
shall be entitled to participate in such employee and executive benefit plans
and programs as the Company may from time to time offer to provide to its
executives, subject to the terms and conditions of such plans.  Notwithstanding
the foregoing, nothing herein is intended, or shall be construed, to require the
Company to institute or continue any, or any particular, plan or benefit.
Executive shall be covered under indemnification arrangements to the fullest
extent permitted under applicable state law and the Company’s by-laws and shall
participate in the Company’s directors’ and officers’ liability insurance
policies at not less than the level provided for the Company’s other senior
executive officers and directors.

(d)    Business Expenses.  During the Term, the Company shall reimburse
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by Executive in the performance of Executive’s duties
to the Company in accordance with the Company’s expense reimbursement policies
and procedures as are in effect from time to time.

(e)    Vacation.  During the Term, Executive will be entitled to vacation in
accordance with the Company’s vacation policy.

4.     EQUITY AWARDS. Following the Effective Date, Executive shall be eligible
for such equity awards as may be determined by the Company, in its sole
discretion, commensurate with Executive’s positions as President and Chief
Executive Officer and after due consideration of any factors the Compensation
Committee or the Board deems appropriate, including, the share availability
under the Company’s equity incentive plan, the Company’s and/or the Executive’s
performance, competitive market standards and grants made to other senior
executives of the Company.

5.     TERMINATION.

(a)    At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.  This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause.  It also means
that Executive’s job duties, title, and responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject





3




to any ramification such changes may have under Section 6).  This “at-will”
nature of Executive’s employment shall remain unchanged during Executive’s
tenure as an employee and may not be changed, except in an express writing
signed by Executive and a duly-authorized officer of the Company.  If
Executive’s employment terminates for any lawful reason, Executive shall not be
entitled to any severance payments, benefits, award, or compensation other than
as provided in this Agreement.

(b)   Notice of Termination.  During the Term, any termination of Executive’s
employment by the Company or by Executive (other than by reason of death) shall
be communicated by written notice (a “Notice of Termination”) from one Party to
the other Party specifying the Termination Date (as defined below).

(c)   Termination Date.  For purposes of this Agreement, “Termination Date”
means the date of the termination of Executive’s employment with the Company
specified in a Notice of Termination.

(d)   Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.      CONSEQUENCES OF TERMINATION.

(a)   Payments of Accrued Obligations upon all Terminations of Employment.  Upon
a termination of Executive’s employment for any reason, Executive (or
Executive’s estate or legal representative, as applicable) shall be entitled to
receive, within 30 days after Executive’s Termination Date (or such earlier date
as may be required by applicable law): (i) any unpaid portion of Executive’s
Base Salary earned through Executive’s Termination Date; (ii) any expenses owed
to Executive under Section 3; (iii) any accrued but unused paid time-off owed to
Executive; (iv) any Annual Bonus approved by the Board and/or the Compensation
Committee of the Board on or before the Termination Date but unpaid as of the
Termination Date; and (v) any amount accrued and arising from Executive’s
participation in, or benefits under, any employee benefit plans, programs, or
arrangements under Section 3, which amounts shall be payable in accordance with
the terms and conditions of such employee benefit plans, programs, or
arrangements.  Except as otherwise set forth in Sections 6(b) and (c), the
payments and benefits described in this Section 6(a) shall be the only severance
payments and benefits payable in the event of Executive’s termination of
employment for any reason.

(b)   Severance Payments upon Covered Termination Outside a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination
outside a Change in Control Period (each as defined below), then in addition to
the payments and benefits described in Section 6(a), the Company shall, subject
to Executive’s delivery to the Company of a waiver and release of claims
agreement in the form attached as Exhibit A hereto (a “Release”) that becomes
effective and irrevocable in accordance with Section 10(f), provide Executive
with the following:





4




(i)    The Company shall pay to Executive an amount equal to 24 months of
Executive’s then-current Base Salary payable, less applicable withholdings, in
the form of salary continuation in regular installments over the 24 month period
following the Termination Date in accordance with the Company’s normal payroll
practices, with the first of such installments to commence on the first regular
payroll date following the date the Release becomes effective and irrevocable in
accordance with Section 10(f).

(ii)   The Company shall pay to Executive an amount equal to 2 times the target
Annual Bonus then in effect, payable, less applicable withholdings, in equal
installments over the 24 month period following the Termination Date at the same
time salary continuation is provided in Section 6(b)(i) above (the severance
payments in  Section 6(b)(i) above and this Section 6(b)(ii), the “Non-CIC
Severance”).  The Company shall also pay to Executive the actual Annual Bonus,
if any, that Executive would have earned had Executive remained employed through
the end of the calendar year in which Termination Date occurs, as determined in
the discretion of the Board and/or the Compensation Committee of the Board in
good faith, prorated for the portion of the calendar year completed as of the
Termination Date.  If and to the extent earned, such payment shall be paid at
the same time annual bonuses are paid generally to other executives of the
Company for the relevant year, less applicable withholdings, but in no event
later than March 15th of the year immediately following that in which the
Termination Date occurs.

(iii)  Any Company equity awards held by Executive and outstanding as of the
Termination Date shall continue to vest during the 12 month period following the
Termination Date in accordance with their original vesting schedules as if
Executive had remained employed by the Company through such date.

(iv)  During the period commencing on the Termination Date and ending on the
24‑month anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “Non-CIC COBRA Period”), subject to Executive’s
valid election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder, the Company shall, in its sole discretion, either (A) continue to
provide to Executive and Executive’s dependents, at the Company’s sole expense,
or (B) reimburse Executive and Executive’s dependents for coverage under its
group health plan (if any) at the same levels in effect on the Termination Date;
provided, however, that if (1) any plan pursuant to which such benefits are
provided is not, or ceases before the expiration of the continuation coverage
period to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A‑1(a)(5), (2) the Company is otherwise unable to
continue to cover Executive or Executive’s dependents under its group health
plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter





5




be paid to Executive in substantially equal monthly installments over the
Non-CIC COBRA Period (or remaining portion thereof).

(v)   Executive shall be entitled to receive the “executive package” (or similar
services as determined in the Company’s sole discretion) of outplacement
services at the Company’s cost through an outplacement firm designated by the
Company.

(c)   Severance Payments upon Covered Termination During a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination during
a Change in Control Period, then, in addition to the payments and benefits
described in Section 6(a), the Company shall, subject to Executive’s delivery to
the Company of a Release that becomes effective and irrevocable in accordance
with Section 10(f), provide Executive with the following:

(i)    The Company shall pay to Executive an amount equal to 2.99 times the sum
of (A) Executive’s then-current Base Salary plus (B) Executive’s target Annual
Bonus for the year of termination (the amounts in clauses (A) and (B), the
“Change in Control Severance”).  Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release becomes effective and irrevocable in
accordance with Section 10(f) provided, that, if the Covered Termination occurs
during the Three Month Period (as defined below), the amount of the Change in
Control Severance equal to the Non-CIC Severance shall be paid over the same
time period as the Non-CIC Severance would have been paid, and any amount of the
Change in Control Severance in excess of the Non-CIC Severance shall be paid in
a single lump sum cash payment as described above.

(ii)   During the period commencing on the Termination Date and ending on the
36‑month anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “CIC COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall, in its sole discretion, either (A)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (B) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the
Termination Date; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases before the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the CIC COBRA Period (or remaining portion thereof).





6




(iii)  Any unvested equity awards, including any stock options, restricted stock
units and any such awards subject to performance-based vesting, held by
Executive as of the Termination Date, will become fully vested, paid at the
higher of actual achievement or pro-rated target, and, if applicable,
exercisable, and all restrictions and rights of repurchase thereon will lapse
with respect to all underlying shares of the Company’s common stock.

(iv)  Executive shall be entitled to receive the “executive package” (or similar
services as determined in the Company’s sole discretion) of outplacement
services at the Company’s cost through an outplacement firm designated by the
Company.

(d)   Severance Payments upon Termination due to Death or Disability.  If,
during the Term, Executive’s employment is terminated due to death or
Disability, then, in addition to the payments and benefits described in Section
6(a), the Company shall subject to Executive’s (or his estate’s, as applicable)
delivery to the Company of a Release that becomes effective and irrevocable in
accordance with Section 10(f), provide Executive (or his estate, as applicable)
with the following:

(i)    Executive’s actual Annual Bonus, if any, that Executive would have earned
had Executive remained employed through the end of the calendar year in which
Termination Date occurs, as determined in the discretion of the Board and/or the
Compensation Committee of the Board in good faith, prorated for the portion of
the calendar year completed as of the Termination Date.  If and to the extent
earned, such payment shall be paid at the same time annual bonuses are paid
generally to other executives of the Company for the relevant year, less
applicable withholdings, but in no event later than March 15th of the year
immediately following that in which the Termination Date occurs.

(ii)  Any Company equity awards held by Executive and outstanding as of the
Termination Date shall continue to vest during the 12 month period following the
Termination Date in accordance with their original vesting schedules as if
Executive had remained employed by the Company through such date.

(e)    No Other Severance.  The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board.

(f)    No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(g)   Certain Definitions. As used in this Agreement, the following terms have
the following meanings:

1.     “Cause” means any one of the following: (i) Executive’s conviction of a
felony or a crime involving fraud or moral turpitude; (ii) Executive’s theft,





7




material act of dishonesty or fraud, or intentional falsification of any
employment or Company records; (iii) Executive’s intentional or reckless conduct
or gross negligence materially harmful to the Company or the successor to the
Company after a Change in Control, including violation of a non-competition or
confidentiality agreement; (iv) Executive’s willful failure to follow lawful
instructions of the Board; or (v) Executive’s gross negligence or willful
misconduct in the performance of Executive’s assigned duties.  Cause shall not
include mere unsatisfactory performance in the achievement of Executive’s job
objectives.  For purposes of this definition, conduct shall not be considered
“willful” unless done, or omitted to be done, not in good faith and without a
reasonable belief that the conduct (or lack thereof) was in the best interests
of the Company. Notwithstanding the foregoing, if a cure of the circumstances
constituting Cause is reasonably possible in the circumstances, a termination
shall not be deemed to be for Cause unless (x) the Company notifies Executive in
writing of the circumstances constituting Cause, and (y) Executive does not
reasonably cure such circumstances within 15 days after such notice is provided;
provided that the Company shall not be required to give multiple notices of the
same or substantially similar circumstances. Executive shall not be terminated
for Cause prior to being provided an opportunity to be heard before the Board
(with the right to have his counsel present).

2.     “Change in Control” means any of the following: (i) the acquisition by
any person or group of affiliated or associated persons (including pursuant to
consummation of a merger) of more than 50% of the outstanding capital stock of
the Company or voting securities representing more than 50% of the total voting
power of outstanding securities of the Company; (ii) the consummation of a sale
of all or substantially all of the assets of the Company to a third
party;  (iii) the consummation of any merger involving the Company in which,
immediately after giving effect to such merger, less than a majority of the
total voting power of outstanding stock of the surviving or resulting entity is
then “beneficially owned” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in the aggregate by the stockholders of the
Company, as applicable, immediately before such merger; (iv) the Incumbent
Directors cease for any reason to constitute a majority of the Board; or (v) the
date which is 10 business days prior to the completion of a liquidation or
dissolution of the Company. For the avoidance of doubt and notwithstanding
anything herein to the contrary, in no event shall a transaction constitute a
“Change in Control” if: (x) its sole purpose is to change the state of the
Company’s incorporation; (y) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; or (z) it is
effected primarily for the purpose of financing the Company with cash (as
determined by the Board without regard to whether such transaction is
effectuated by a merger, equity financing, or otherwise). Notwithstanding the
foregoing, a “Change in Control” must also





8




constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

“Change in Control Period” means the period of time commencing three months
before a Change in Control (the “Three Month Period”) and ending 12 months after
such Change in Control.

(ii)   “Covered Termination” means the termination of Executive’s employment by
the Company without Cause or by Executive for Good Reason, and does not include
a termination due to Executive’s death or disability.

(iii)  “Disability” shall mean, at any time the Company or any of its affiliates
sponsors a long-term disability plan for the Company’s employees, “disability”
as defined in such long-term disability plan for the purpose of determining a
participant’s eligibility for benefits; provided, however, if the long-term
disability plan contains multiple definitions of disability, “Disability” shall
refer to that definition of disability which, if Executive qualified for such
disability benefits, would provide coverage for the longest period of time.  The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan.  At any time the Company does not sponsor a long-term
disability plan for its employees, “Disability” shall mean Executive’s inability
to perform, with or without reasonable accommodation, the essential functions of
Executive’s positions hereunder for a total of six (6) during any rolling twelve
(12)-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed.

(iv)  “Good Reason” means any one of the following actions taken by the Company
without Executive’s express written consent: (i)  a reduction in Executive’s
Base Salary or target Annual Bonus; (ii) a material diminution in Executive’s
title, duties, authorities, reporting or responsibilities from those in effect
on the Effective Date (it being understood that Executive’s obligation to report
to the Board and the Board’s exercise of its final authority over Company
matters shall not give rise to any such claim of diminution), including failure
to renominate Executive to the Board upon expiration of any term of service or
removal of Executive from the Board; (iii) the relocation of Executive’s primary
work location to a facility or location that increases Executive’s one-way
commute by more than 35 miles from Executive’s primary work location as of
immediately prior to such change; (iv) a material breach of this Agreement or
any Company equity award agreement ; or (v) failure of any successor to the
Company to expressly agree to assume and honor the terms the terms of this
Agreement, provided, that an action shall not constitute Good Reason unless (1)
Executive first provides the Company with written notice of the condition giving
rise to Good Reason within 60 days of Executive’s knowledge of its initial
occurrence, (2) the Company or the successor company fails to cure such
condition within 30 days after receiving such  written





9




notice (the “Cure Period”), and (3) Executive’s resignation based on such Good
Reason is effective within 30 days after the expiration of the Cure Period.

(v)   “Incumbent Directors” means for any period of 12 consecutive months,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who has
entered into an agreement with the Company to effect  a Change in Control as
otherwise defined herein) whose election or nomination for election to the Board
was approved by a vote of at least a majority (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) of the directors
then still in office who either were directors at the beginning of the 12-month
period or whose election or nomination for election was previously so
approved.  No individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director.

7.    ASSIGNMENT AND SUCCESSORS.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive, and their respective successors, assigns, personnel, and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will, operation of law, or as
otherwise provided herein.

8.     MISCELLANEOUS PROVISIONS.

(a)   Confidentiality Agreement.  Executive reaffirms Executive’s continuing
obligations under the Employee Proprietary Information, Invention and
Non-Competition Agreement by and between Executive and the Company (the
“Confidentiality Agreement”), the terms of which are hereby incorporated by
reference into this Agreement.  The Confidentiality Agreement shall survive the
termination of this Agreement and Executive’s employment with the Company for
the applicable period(s) set forth therein.  Notwithstanding the foregoing, in
the event of any conflict between the terms of the Confidentiality Agreement and
the terms of this Agreement, the terms of this Agreement shall prevail.

(b)   Governing Law.  This Agreement shall be governed, construed, interpreted,
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of Colorado, without giving effect to any
principles of conflicts of law, whether of the State of Colorado or any other
jurisdiction, that would result in the application of the laws of any other
jurisdiction, and where applicable, the laws of the United States.





10




(c)   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(d)   Entire Agreement.  The terms of this Agreement, together with the
Confidentiality Agreement, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral, regarding Executive’s service to the Company or its affiliates,
including without limitation, Executive’s Employment Term Sheet with
DigitalGlobe, Inc. dated October 5, 2017, and the Severance Protection Agreement
between Executive and DigitalGlobe, Inc. dated December 19, 2016 and the Prior
Agreement. The Parties further intend that this Agreement, together with the
Confidentiality Agreement, shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement or the Confidentiality Agreement.  Notwithstanding the foregoing,
in the event of any conflict between the terms of the Confidentiality Agreement
and the terms of this Agreement, the terms of this Agreement shall prevail.

(e)   Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company.  By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided,  however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

(f)    Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved be resolved solely and exclusively by final and
binding arbitration held in Denver, Colorado through JAMS in conformity with
Colorado law and the then-existing JAMS employment arbitration rules, which can
be found at https://www.jamsadr.com/rules-employment-arbitration/. The
arbitrator shall: (a) provide adequate discovery for the resolution of the
dispute; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The Company shall pay all fees and expenses of the arbitration proceeding.  In
the event of a dispute between the Company and Executive following a Change in
Control, the Company shall reimburse Executive for his attorneys’ fees and
expenses if he has acted in good faith in connection with commencing or
defending against such dispute process.  Notwithstanding the foregoing, it is
acknowledged that it will be impossible to measure in money the damages that
would be suffered if Executive fails to comply with any of





11




the obligations imposed on it under Section 8(a), and that in the event of any
such failure, the Company may be irreparably damaged and may not have an
adequate remedy at law.  The Company shall, therefore, be entitled to seek
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 8(a), Executive shall not raise the defense that there is an adequate
remedy at law.  Executive and the Company understand that by agreement to
arbitrate any claim pursuant to this Section 8(f), they will not have the right
to have any claim decided by a jury or a court, but shall instead have any claim
decided through arbitration. Executive and the Company waive any constitutional
or other right to bring claims covered by this Agreement other than in their
individual capacities. Except as may be prohibited by applicable law, the
foregoing waiver includes the ability to assert claims as a plaintiff or class
member in any purported class or representative proceeding.

(g)   Enforcement.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the
Term, such provision shall be fully severable; this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

(h)   Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

(i)   Whistleblower Protections and Trade Secrets. Notwithstanding anything to
the contrary contained herein, nothing in this Agreement or in the
Confidentiality Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any United States governmental agency or entity
in accordance with the provisions of and rules promulgated under Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation (including the right to receive an award for information provided
to any such government agencies). Furthermore, in accordance with 18 U.S.C. §
1833, notwithstanding anything to the contrary in this Agreement: (i) Executive
shall not be in breach of this Agreement, and shall not be held criminally or
civilly liable under any federal or state trade secret law (x) for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (y) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (ii) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected





12




violation of law, Executive may disclose the trade secret to Executive’s
attorney, and may use the trade secret information in the court proceeding, if
Executive files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.

9.      GOLDEN PARACHUTE EXCISE TAX.

(a)   Best Pay.  Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount (as defined below).  The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (B) the entire Payment, whichever
amount after taking into account all applicable federal, state, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate (or such other rate reasonably determined by the
accounting firm referenced in Section 9(b) below), net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (A) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).  Notwithstanding the foregoing, if the Reduction Method or
the Pro Rata Reduction Method would result in any portion of the Payment being
subject to taxes pursuant to Section 409A (as defined below) that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (1) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (2) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (3) as a third priority, Payments that are “nonqualified deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not nonqualified deferred compensation
within the meaning of Section 409A.

(b)   Accounting Firm.  The accounting firm engaged by the Company for general
tax purposes as of the day before the Change in Control will perform the
calculations set forth in Section 9(a).  If the firm so engaged by the Company
is serving as the accountant or auditor for the acquiring company, the Company
will appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company will bear all expenses with respect to the
determinations by such firm required to be made





13




hereunder.  The accounting firm engaged to make the determinations hereunder
will provide its calculations, together with detailed supporting documentation,
to the Company within 30 days before the consummation of a Change in Control (if
requested at that time by the Company) or such other time as requested by the
Company.  The accounting firm shall to the extent reasonable take into
consideration for purposes of its calculations the value of any applicable
noncompetition restrictions then imposed on Executive for purposes of
determining what portion, if any, of the amounts payable to Executive constitute
“reasonable compensation” under Section 280G of the Code and the regulations
promulgated thereunder. If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it will furnish the Company with documentation reasonably
acceptable to the Company that no Excise Tax will be imposed with respect to
such Payment.  Any good faith determinations of the accounting firm made
hereunder will be final, binding and conclusive upon the Company and Executive
absent manifest error.

10.    SECTION 409A.

(a)   General.  The Parties intend that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and any current
or future Department of Treasury regulations and other interpretive guidance
issued thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with or
exempt from Section 409A.  If the Company determines that any particular
provision of this Agreement would cause Executive to incur any tax or interest
under Section 409A, the Company and Executive shall take commercially reasonable
efforts to reform such provision to the minimum extent reasonably appropriate to
comply with or be exempt from Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company.  To the extent that any
provision of this Agreement is modified in order to comply with or be exempt
from Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to Executive and the Company of the applicable provision
without resulting in the imposition of a tax under Section 409A.

(b)   Separation from Service.  Notwithstanding anything to the contrary in this
Agreement, any compensation or benefit payable under this Agreement that
constitutes “nonqualified deferred compensation” under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment with the Company shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (“Separation
from Service”).

(c)   Specified Employee.  Notwithstanding anything to the contrary in this
Agreement, if the Company determines at the time of Executive’s Separation from
Service that Executive is a “specified employee” for purposes of Section 409A,
then, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive before the earlier of
(i) the expiration of the six-month period measured from the date





14




of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  On the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(d)   Expense Reimbursements and In-Kind Benefits.  To the extent that any
reimbursements payable under this Agreement are subject to Section 409A, any
such reimbursements shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred. The amount of
expenses reimbursed, or in-kind benefits provided, in one year shall not affect
the amount eligible for reimbursement, or in-kind benefits to be provided, in
any subsequent year, and Executive’s right to reimbursement or in-kind benefit
under this Agreement will not be subject to liquidation or exchange for another
benefit.

(e)   Installments.  For purposes of Section 409A, Executive’s right to receive
any installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment.

(f)   Release.  Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release:

(i)    the Company shall deliver the Release to Executive within ten business
days following Executive’s Termination Date, and the Company’s failure to
deliver a Release before the expiration of such ten business day period shall
constitute a waiver of any requirement to execute a Release;

(ii)   if Executive fails to execute the Release on or before the Release
Expiration Date (as defined below) or timely revokes Executive’s acceptance of
the Release thereafter, Executive shall not be entitled to any payments or
benefits otherwise conditioned on the Release; and

(iii)  in any case where Executive’s Termination Date and the Release Expiration
Date fall in two separate taxable years, any payments required to be made to
Executive that are conditioned on the Release and are treated as nonqualified
deferred compensation for purposes of Section 409A shall be made in the later
taxable year.

For purposes of this Section 10(f), “Release Expiration Date” means the date
that is 21 days following the date upon which the Company timely delivers the
Release to Executive, or, if Executive’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is 45 days following such delivery date.

To the extent that any payments of nonqualified deferred compensation (within
the meaning of Section 409A) due under this Agreement as a result of Executive’s





15




termination of employment are delayed pursuant to this Section 10(f), such
amounts shall be paid in a lump sum on the first payroll date following the date
that Executive executes and does not revoke the Release (and the applicable
revocation period has expired) or, in the case of any payments subject to
Section 10(f)(iii), on the first payroll period to occur in the subsequent
taxable year.

11.   EMPLOYEE ACKNOWLEDGEMENT.  Executive acknowledges that Executive has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the company other
than those contained in writing herein, and has entered into this Agreement
freely based on Executive’s own judgment.

(signature page follows)

 

 



16




 

The Parties have executed this Agreement as of the first date set forth above.

 

 

 

 

 

 

MAXAR TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Liz Andora

 

Name:

Liz Andora

 

Title:

SVP, Chief Human Resources Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Daniel L. Jablonsky

 

Daniel L. Jablonsky

 

 



[Signature Page]



 

 

Exhibit A

RELEASE OF CLAIMS

 

This Release of Claims (“Release”) is entered into as of
                                 , 20    , between [                    ]
(“Executive”) and Maxar Technologies Inc., a Delaware corporation (the “Company”
and, together with Executive, the “Parties”), effective eight days after
Executive’s signature hereto (the “Effective Date”), unless Executive revokes
his acceptance of this Release as provided in Paragraph 1(c), below.

 

1.           Executive’s Release of the Company.  Executive agrees not to sue,
or otherwise file any claim against, the Company or its parent companies,
subsidiaries or affiliates, and any of their respective successors, assigns,
directors, officers, managers, employees, attorneys, insurers, or agents, each
in their respective capacities as such (collectively, the “Company Parties”),
for any reason whatsoever based on anything that has occurred at any time up to
and including the  execution date of this Release  as follows:

 

(a)         On behalf of Executive and Executive’s executors, administrators,
heirs and assigns, Executive hereby releases and forever discharge the Company
Parties, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now have or may hereafter have
against any of the Company Parties by reason of any matter, cause, or thing
whatsoever from the beginning of time through and including the execution date
of this Release, including, without limiting the generality of the foregoing:
any Claims arising directly or indirectly out of, relating to, or in any other
way involving in any manner whatsoever Executive’s employment by the Company or
the separation thereof, including without limitation any and all Claims arising
under federal, state, or local laws relating to employment; any Claims of any
kind that may be brought in any court or administrative agency; any Claims
arising under the Age Discrimination in Employment Act, the Older Workers
Benefits Protection Act, the Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Civil Rights Act of 1866,
Section 1981, 42 U.S.C. § 1981, the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act of 1990, the False Claims Act, the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Sarbanes-Oxley Act of 2002,
the National Labor Relations Act of 1935, the Uniformed Services Employment and
Reemployment Rights Act of 1994, Fair Credit Reporting Act,  Colorado
Anti-Discrimination Act, Colorado Family Care Act, Colorado Wage Equality
Regardless of Sex Act, Colorado Wage Transparency Act, Colorado military leave
law, and Colorado payment of wages law, each of the foregoing as may have been
amended, and any other federal, state, or local statute, regulation, ordinance,
constitution, or order concerning labor or employment, termination of labor or
employment, wages and benefits, retaliation, leaves of absence, or any other
term or condition of employment; Claims for breach of contract; Claims for
unfair business practices; Claims arising in tort,





A-1



 

including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

(b)         Notwithstanding the generality of the foregoing, Executive does not
release any Claims that cannot be released as a matter of law including, without
limitation, (i) Executive’s right to file for Colorado unemployment insurance
benefits; (ii) Executive’s right to file a charge of discrimination, harassment,
interference with leave rights, failure to accommodate, or retaliation with the
Equal Employment Opportunity Commission, the Colorado Civil Rights Division or
similar local agency, or to cooperate with or participate in any investigation
conducted by such agency; provided, however, that Executive hereby release
Executive’s right to receive damages in any such proceeding brought by Executive
or on Executive’s behalf, (iii) Executive’s right to communicate directly with
the U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, the U.S. Department of Justice or similar agency, or to cooperate
with or participate in any investigation by such agency; or (iv) Executive’s
right to make any disclosure that are protected under the whistleblower
provisions of applicable law.  For the avoidance of doubt, Executive does not
need to notify or obtain the prior authorization of the Company to exercise any
of the foregoing rights.  Furthermore, Executive does not release hereby any
rights that he may have relating to (i) indemnification by the Company or its
affiliates under any indemnification agreement with the Company, the Company’s
Bylaws or any applicable law; (ii) coverage under any applicable directors’ and
officers’ or other third-party liability insurance; (iii) his vested accrued
benefits under the Company’s respective benefits and compensation plans; (iv)
his rights as a shareholder of the Company; and (v) any severance payment
entitlements to which Executive is specifically entitled to as of the date of
termination pursuant to the employment agreement.

 

(c)         Executive acknowledges that the General Release of Claims set forth
in Section 1(a) above includes a release of Claims under the Age Discrimination
in Employment Act (the “ADEA Release”). In accordance with the Older Workers
Benefit Protection Act, Executive acknowledge as follows:

 

(i)         Executive has been advised to consult an attorney of Executive’s
choice before signing this Release and Executive either has so consulted with
counsel or voluntarily decided not to consult with counsel;

 

(ii)       Executive has been granted forty-five (45) days after Executive is
presented with this Release to decide whether or not to sign it. Executive
agrees that such period shall not be extended due to any material or immaterial
changes to the Release. If Executive executes this Release prior to the
expiration of such period, Executive does so voluntarily and after having had
the opportunity to consult with an attorney, and hereby waive the remainder of
the forty-five (45) day period;

 





A-2



 

(iii)      Executive has carefully reviewed and considered and fully understand
the terms set forth in this Release, including all exhibits hereto; and

 

(iv)       Executive has the right to revoke Executive’s ADEA Release within
seven (7) calendar days of signing this Release. If Executive wishes to revoke
Executive’s ADEA Release, Executive must deliver written notice stating
Executive’s intent to so revoke to [Carey Hicks, Director, Global HR Operations,
Maxar, at 1300 W. 120th Avenue Westminster, CO 80234 or
Carey.Hicks@digitalglobe.com], on or before 5:00 p.m. on the seventh (7th) day
after the date on which Executive signs this Release.

 

2.           Executive Representations.  Executive represents and warrants that:

 

(a)         Executive has returned to the Company all Company property in
Executive’s possession (other than any property that the Company has
specifically permitted the Executive to keep following his termination date in
writing);

 

(b)         Executive is not owed wages, commissions, bonuses or other
compensation, other than wages through the date of the termination of
Executive’s employment and any accrued, unused vacation earned through such
date[, other than as set forth in the Separation Agreement];

 

(c)         During the course of Executive’s employment Executive did not
sustain any injuries for which Executive might be entitled to compensation
pursuant to worker’s compensation law or Executive has disclosed any injuries of
which Executive is currently, reasonably aware for which Executive might be
entitled to compensation pursuant to worker’s compensation law; and

 

(d)         Executive has not initiated any adversarial proceedings of any kind
against the Company or, in their capacities as such, against any other person or
entity released herein, nor will Executive do so in the future, except as
specifically allowed by this Release.

 

3.           Severability.  The provisions of this Release are severable.  If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

4.           Choice of Law.  This Release shall in all respects be governed and
construed in accordance with the laws of the State of Colorado, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

 

5.           Integration Clause.  This Release [and the Separation Agreement]
contain the Parties’ entire agreement with regard to the separation of
Executive’s employment, and supersede and replace any prior agreements as to
those matters, whether oral or written. This Release may not be changed or
modified, in whole or in part, except by an





A-3



 

instrument in writing signed by Executive and a duly authorized officer or
director of the Company.

 

6.           Execution in Counterparts.  This Release may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.  Facsimile signatures shall have the same force and
effectiveness as original signatures.

 

7.           Intent to be Bound.  The Parties have carefully read this Release
in its entirety; fully understand and agree to its terms and provisions; and
intend and agree that it is final and binding on all Parties.

 





A-4



 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

Executive

MAXAR TECHNOLOGIES INC:

 

 

 

 

Name:

Name:

 

 

Title:

Title:

 

 

Date:

Date:

 

A-5

